       1:19-cv-00901-SAL        Date Filed 08/03/20      Entry Number 55         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Sabrena Paige,                            )           C/A No. 1:19-cv-00901-SAL
                                          )
                              Plaintiff,  )
                                          )
v.                                        )
                                          )           ORDER
Matthew Barnwell; Aiken Department of     )
Public Safety; and City of Aiken,         )
                                          )
                              Defendants. )
___________________________________ )

    This matter is before the court for review of the July 8, 2020 Report and Recommendation of

United States Magistrate Judge Shiva V. Hodges (the “Report”), recommending that this court

grant Defendants’ motion for sanctions and to dismiss Plaintiff Sabrena Paige’s (“Plaintiff”)1

complaint pursuant to Fed. R. Civ. P. 37. For the reasons stated herein, this court adopts the Report

in its entirety.

                                        BACKGROUND

    Following the filing of Defendants’ motion, Plaintiff was given several opportunities to

respond to Defendants’ motion but failed to submit a substantive response. [See ECF Nos. 36

(Roseboro Order, directing Plaintiff to respond by April 27, 2020 or risk dismissal of the case);

38, 39 (request for extension of time, which was granted in part, extending deadline to May 27,

2020); 41 (order directing Plaintiff to respond by June 17, 2020); 44 (text order acknowledging

Plaintiff’s failure to provide any substantive response).] Instead, Plaintiff filed what appeared to

be discovery. [ECF No. 43.] As a result of Plaintiff’s failure to respond to the motion and given



1
  Plaintiff is proceeding pro se. She was previously represented by counsel, but prior counsel’s
motion to withdraw was granted on December 10, 2019, ECF No. 21, and Plaintiff failed to
thereafter obtain new counsel to represent her in this action.
                                                 1
      1:19-cv-00901-SAL          Date Filed 08/03/20       Entry Number 55        Page 2 of 3




her egregious conduct during and following discovery, the Magistrate Judge recommended

granting Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 37. [ECF No. 49.] Attached

to the Report and Recommendation was a notice of right to file objections. Id.

    Since the filing of the Report, Plaintiff filed two letters—both of which appear to be discovery.

[ECF Nos. 51, 52.] Neither document contains any argument, response, or what could be construed

as an objection to the Report.2 For the same reason Plaintiff’s discovery was previously returned

to Plaintiff, this court is declining to consider ECF Nos. 51 and 52. Further, since neither document

serves as an objection to the Report, the undersigned proceeds with consideration of the merits

pursuant to a clear error standard of review.

                     REVIEW OF A MAGISTRATE JUDGE’S REPORT

    The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




2
 The Magistrate Judge previously notified Plaintiff that discovery is not filed with the court. [See
ECF No. 46.]
                                                  2
      1:19-cv-00901-SAL         Date Filed 08/03/20         Entry Number 55      Page 3 of 3




   Having reviewed the Report in accordance with the above standard, the undersigned finds no

clear error, concludes that the analysis is thorough, reasoned, and a sound application of Fourth

Circuit precedent, and adopts the Report in its entirety.

                                         CONCLUSION

   In accordance with the foregoing, Defendants’ motion to dismiss and for sanctions, ECF No.

35, is GRANTED, and this case is DISMISSED pursuant to Fed. R. Civ. P. 37.

   IT IS SO ORDERED.

                                                               /s/ Sherri A. Lydon
                                                               United States District Judge
August 3, 2020
Florence, South Carolina




                                                  3
